14 A.3d 821 (2011)
GERMANTOWN CAB CO., Respondent
v.
PHILADELPHIA PARKING AUTHORITY, Petitioner.
Sawink, Inc., Respondent
v.
Philadelphia Parking Authority, Petitioner.
Germantown Cab Co., Respondent
v.
Philadelphia Parking Authority, Petitioner.
Nos. 213-14 EAL 2010, 215 EAL 2010, 216 EAL 2010.
Supreme Court of Pennsylvania.
February 23, 2011.

ORDER
PER CURIAM.
AND NOW, this 23rd day of February, 2011, the Petitions for Allowance of Appeal are GRANTED. The issue, as stated by Petitioner, is:
Did the Legislature exempt the Philadelphia Parking Authority from complying with the statewide rulemaking procedures contained in the Commonwealth Documents Law (45 P.S. §§ 1102, 1201 to 1208) because the Authority is a hybrid agency with a unique rulemaking procedure?